I attest to the accuracy and
                                                                  integrity of this document
                                                                    New Mexico Compilation
                                                                  Commission, Santa Fe, NM
                                                                 '00'04- 12:07:56 2016.07.28

         IN THE SUPREME COURT OF THE STATE OF NEW MEXICO

Opinion Number: 2016-NMSC-026

Filing Date: June 30, 2016

Docket NO. S-1-SC-34866

STATE OF NEW MEXICO,

       Plaintiff-Petitioner,

v.

JOANN YAZZIE,

       Defendant-Respondent.


ORIGINAL PROCEEDING ON CERTIORARI
Karen L. Townsend, District Judge

Hector H. Balderas, Attorney General
Margaret E. McLean, Assistant Attorney General
Kenneth H. Stalter, Assistant Attorney General
Santa Fe, NM

for Petitioner

Bennett J. Baur, Chief Public Defender
B. Douglas Wood, III, Assistant Appellate Defender
Santa Fe, NM

for Respondent

                                          OPINION

DANIELS, Chief Justice.

{1}     The New Mexico Mandatory Financial Responsibility Act (MFRA), NMSA 1978,
§§ 66-5-201 to -239 (1978, as amended through 2015), prohibits operation of a motor
vehicle without liability insurance or other proof of financial responsibility and requires that
proof of compliance be reported to the Motor Vehicle Division (MVD) of the New Mexico
Taxation and Revenue Department (the Department) and kept with the vehicle. See § 66-5-

                                               1
205(A)-(B); 66-5-205.1(A)-(B). An MVD database that law enforcement officers can access
from their onboard computers reports a compliance status of “active” or “suspended” or
“unknown,” based on MVD record information on liability insurance for each individual
registered motor vehicle.

{2}     In this case, where the evidentiary record demonstrates that close to ninety percent
of vehicles reflecting an “unknown” compliance status in MVD records are in fact uninsured
in violation of the law, we hold that an officer who learns that the MVD records for a
particular vehicle indicate an “unknown” compliance status has constitutionally reasonable
suspicion to stop the vehicle and investigate further. We reverse the contrary opinion of the
Court of Appeals.

I.     BACKGROUND

A.     The Mandatory Financial Responsibility Act

{3}    Under the MFRA,

              No person shall drive an uninsured motor vehicle, or a motor vehicle
       for which evidence of financial responsibility as was affirmed to the
       department is not currently valid, upon the streets or highways of New
       Mexico unless the person is specifically exempted from the provisions of the
       [MFRA].

Section 66-5-205(B). Violation of the MFRA is a misdemeanor offense. Section 66-5-
205(E).

{4}     The Legislature instituted the MFRA out of an awareness “that motor vehicle
accidents in New Mexico can result in catastrophic financial hardship” and with the purpose
of ensuring that motor vehicle operators “have the ability to respond in damages to
accidents” occurring on New Mexico roadways. Section 66-5-201.1. The MFRA further
provides that the Department shall neither issue nor renew the registration for an uninsured
vehicle and that it shall suspend an existing registration if evidence reflects that insurance
has not been maintained. See § 66-5-206.

{5}     In 2001, the New Mexico Legislature amended the MFRA to enhance identification
of uninsured vehicles. See H.B.847, 45th Leg., Reg. Sess. (N.M. 2001); § 66-5-205.1(D),
(F). Among the resulting statutory provisions, the Legislature directed the Department to
promulgate rules requiring insurance carriers to submit monthly reports of terminated
insurance policies for the Department to keep in its files on the corresponding vehicles.
Section 66-5-205.1(D). In response, the Department began operating the insurance
identification database at issue in this case.

B.     Facts and Proceedings

                                              2
{6}     While on routine patrol in San Juan County, New Mexico State Police Officer James
Rempe entered the license plate number of the vehicle Defendant Joann Yazzie was driving
into his patrol car’s mobile data terminal (MDT). The MDT remotely accesses records
maintained by the MVD regarding the compliance status of vehicles registered in New
Mexico. The query returned a result indicating that the compliance status of the vehicle was
“unknown.” Upon receiving the report of “unknown” compliance status, Officer Rempe
activated his emergency lights and pulled over Defendant’s vehicle to investigate further.
The “unknown” query return was the only basis for the traffic stop. Based on further
information the officer acquired as a result of the stop, Defendant was arrested and charged
in magistrate court with driving while under the influence of alcohol and failure to maintain
insurance.

{7}     Defendant filed a motion to suppress all evidence obtained during the course of the
stop, arguing that the officer lacked reasonable suspicion to initiate the stop and thereby
violated her right to be secure against unreasonable searches and seizures under the Fourth
Amendment to the United States Constitution and Article II, Section 10 of the New Mexico
Constitution. The magistrate court denied the motion, and Defendant conditionally pleaded
guilty to a violation of NMSA 1978, Section 66-8-102 (2010) for driving while under the
influence of intoxicating liquor or drugs, second offense, reserving the right to appeal the
denial of the motion to suppress.

{8}     On appeal to the district court, Defendant renewed her motion to suppress. At an
initial motions hearing, the State offered a witness from the MVD to provide explanatory
testimony about the meaning of an MVD designation of “unknown” compliance status and
about “circumstances” in which “insurance would be valid [or] not valid.” The district court
observed,

              I think the State’s looking for this expert based on my previous
       decisions that insurance unknown just doesn’t cut it to me. I think it needs to
       be more, and I think the State’s following my previous directive that if they
       don’t have more, I’m going to be suppressing these stops.

{9}     Accordingly the State called Walter Martinez, Bureau Chief for the MVD Insurance
Tracking and Compliance Program, to testify at the subsequent suppression hearings.
Martinez testified that the database Officer Rempe accessed is maintained by a third-party
vendor that receives information from insurance carriers and matches it with vehicle
registration information provided by the MVD. The MVD receives nightly updates, which
are in turn immediately sent to other agencies, including the Department of Public Safety.

{10} An officer requesting insurance information from the system pertaining to a
particular vehicle receives one of three possible responses through the MDT: “active” or
“suspended” or “unknown.” When entry of vehicle information triggers an “unknown”
compliance status, “it is highly likely” that there is no insurance. Martinez testified that the
MVD tracking process reflects that this likelihood of no insurance is ninety percent or

                                               3
greater.

{11} Martinez testified that when the MVD learns a vehicle is uninsured, it notifies the
owner and allows a total of ninety-five days for the owner to produce evidence of financial
responsibility before suspending the registration of that vehicle. During this interim period
following notice to the owner, the MVD classifies the compliance status of the vehicle as
“unknown.” Martinez further testified about an MVD report of statistics on uninsured-status
vehicles, compiling data from the 118,477 vehicles categorized as “unknown” between
October 5, 2011, and February 13, 2012. Of the total number of vehicles of “unknown”
compliance status, only eleven percent actually turned out to have had the required insurance
when classified as “unknown,” ten percent had lapsed insurance coverage that was later
reinstated. The registrations of the remaining eighty percent were ultimately suspended for
failure to bring the vehicles into compliance with the law. Martinez testified that although
the precise numbers fluctuate, the percentages in the four-month sample period were
generally reflective of the population of vehicles the MVD monitors for any given period.

{12} The district court found that the investigatory stop was constitutionally valid and
denied Defendant’s motion to suppress, concluding that at the time Officer Rempe initiated
the stop it was reasonable for him to suspect that Defendant was in violation of the MFRA,
given the high likelihood that a vehicle with a reported “unknown” compliance status is
uninsured.

{13} The Court of Appeals reversed, holding that an MDT report that Defendant’s
insurance status was “unknown” did not, without more support, provide reasonable suspicion
to justify a traffic stop and that MVD statistics correlating “unknown” compliance status
with being uninsured could not “serve as a proxy” for the officer’s own personal knowledge
at the time he conducted the stop, absent evidence he personally knew of the statistical
correlation. State v. Yazzie, 2014-NMCA-108, ¶¶ 1, 10, 336 P.3d 984. The Court of Appeals
accordingly reversed the district court’s denial of Defendant’s motion to suppress. Id. ¶¶ 15,
17.

{14} We granted the State’s petition for writ of certiorari to consider whether a vehicle
traffic stop based only on information from an MVD records inquiry reflecting an
“unknown” compliance status for the particular vehicle is supported by reasonable suspicion.

II.    STANDARD OF REVIEW

{15} “Appellate review of a motion to suppress presents a mixed question of law and
fact.” State v. Ketelson, 2011-NMSC-023, ¶ 9, 150 N.M. 137, 257 P.3d 957. First, we “look
for substantial evidence to support the trial court’s factual finding, with deference to the
district court’s review of the testimony and other evidence presented.” State v. Leyva, 2011-
NMSC-009, ¶ 30, 149 N.M. 435, 250 P.3d 861; see also Fitzhugh v. N.M. Dep’t of Labor,
Emp’t Sec. Div., 1996-NMSC-044, ¶ 24, 122 N.M. 173, 922 P.2d 555 (“‘Substantial
evidence’ is evidence that a reasonable mind would regard as adequate to support a

                                              4
conclusion.” (citation omitted)). “We then review the application of the law to those facts,
making a de novo determination of the constitutional reasonableness of the search or
seizure.” State v. Sewell, 2009-NMSC-033, ¶ 12, 146 N.M. 428, 211 P.3d 885.

{16} In this case, the district court included findings of fact in its order denying
Defendant’s motion to suppress. The parties neither dispute the central facts of this case nor
assert that the district court’s findings were made in error. Accordingly, we accept the
district court’s factual findings and address whether Officer Rempe’s actions were
objectively reasonable and particularized as a matter of law. See Davis v. Devon Energy
Corp., 2009-NMSC-048, ¶ 13, 147 N.M. 157, 218 P.3d 75 (“When there are no challenges
to the district court’s factual findings, we accept those findings as conclusive.”).

III.    DISCUSSION

{17} “[T]he United States and the New Mexico Constitutions provide overlapping
protections against unreasonable searches and seizures.” State v. Rowell, 2008-NMSC-041,
¶ 12, 144 N.M. 371, 188 P.3d 95; see U.S. Const. amend. IV; N.M. Const. art. II, § 10.
Under the interstitial approach adopted by this Court in State v. Gomez, we ask “first
whether the right being asserted is protected under the federal constitution. If it is, then the
state constitutional claim is not reached. If it is not, then the state constitution is examined.”
1997-NMSC-006, ¶ 19, 122 N.M. 777, 932 P.2d 1. Accordingly, we first address whether
Officer Rempe’s traffic stop complied with requirements of the United States Constitution.

A.      The Traffic Stop Was Supported by Reasonable Suspicion Under the Fourth
        Amendment to the United States Constitution

{18} The Fourth Amendment to the United States Constitution “prohibits ‘unreasonable
searches and seizures’ by the Government, and its protections extend to brief investigatory
stops of persons or vehicles that fall short of traditional arrest.” United States v. Arvizu, 534
U.S. 266, 273 (2002) (citing Terry v. Ohio, 392 U.S. 1, 9 (1968)). While a full custodial
arrest must be based on probable cause to believe a crime has been committed, see Terry,
392 U.S. at 24-26, an investigatory stop is grounded on the lesser standard of reasonable
suspicion, Alabama v. White, 496 U.S. 325, 330 (1990) (“Reasonable suspicion is a less
demanding standard than probable cause not only in the sense that reasonable suspicion can
be established with information that is different in quantity or content than that required to
establish probable cause, but also in the sense that reasonable suspicion can arise from
information that is less reliable than that required to show probable cause.”).

{19} The overarching inquiry for all intrusions on personal liberty under the Fourth
Amendment is reasonableness under the particular circumstances, “which involves two
questions: whether the officer’s action was justified at its inception, and whether it was
reasonably related in scope to the circumstances which justified the interference in the first
place.” State v. Neal, 2007-NMSC-043, ¶ 18, 142 N.M. 176, 164 P.3d 57 (internal quotation
marks and citation omitted).

                                                5
{20} A traffic stop is justified at its inception if it is supported by reasonable suspicion that
a law has been violated. See State v. Jason L., 2000-NMSC-018, ¶¶ 14, 20, 129 N.M. 119,
2 P.3d 856. An officer’s reasonable suspicion must be “a particularized suspicion, based on
all the circumstances[,] that a particular individual, the one detained, is breaking, or has
broken, the law.” State v. Garcia, 2009-NMSC-046, ¶ 43, 147 N.M. 134, 217 P.3d 1032
(alteration in original) (internal quotation marks and citation omitted). In determining
whether an officer’s suspicion was reasonable, we employ an objective assessment of the
officer’s actions. See State v. Hubble, 2009-NMSC-014, ¶ 8, 146 N.M. 70, 206 P.3d 579.
“The purpose of requiring objectively reasonable suspicion based on the circumstances is
to prevent and invalidate police conduct based on hunches, which are, by definition,
subjective.” State v. Ochoa, 2009-NMCA-002, ¶ 25, 146 N.M. 32, 206 P.3d 143 (internal
quotation marks and citation omitted). Accordingly, “[t]he subjective belief of the officer
does not in itself affect the validity of the stop.” Hubble, 2009-NMSC-014, ¶ 8 (internal
quotation marks and citation omitted).

1.      The investigatory stop was objectively reasonable

{21} Defendant understandably does not argue that a stop based solely on an MVD
database report of a “suspended” compliance status would have been invalid given the
statutory requirement to maintain evidence of insurance or financial responsibility. See State
v. Candelaria, 2011-NMCA-001, ¶¶ 1, 16, 149 N.M. 125, 245 P.3d 69 (holding that officers
had reasonable suspicion to conduct a vehicle stop where official license and registration
records reflected that the vehicle was registered to a driver with a revoked license).
Conversely, a return of “active” without any other indicia of wrongdoing would necessarily
fail to provide the individualized reasonable suspicion necessary to support a lawful stop.
The critical inquiry before us rests on the response Officer Rempe received from the MVD
database because an “unknown” compliance status is factually and legally less determinative
than compliance statuses of “active” or “suspended.”

{22} The law necessarily tolerates some risk of investigatory intrusion on a person’s
freedom of movement where ambiguous circumstances could reasonably be construed as
involving either lawful or unlawful activity. See Illinois v. Wardlow, 528 U.S. 119, 125
(2000) (relying on precedent and noting that even where “conduct justifying the stop was
ambiguous and susceptible of an innocent explanation[,] . . . officers could detain the
individuals to resolve the ambiguity”). “[R]easonable suspicion . . . need not rule out the
possibility of innocent conduct.” Arvizu, 534 U.S. at 277. Reasonableness of a particular
seizure instead “is judged by balancing its intrusion on the individual’s Fourth Amendment
interests against its promotion of legitimate governmental interests.” Delaware v. Prouse,
440 U.S. 648, 654 (1979).

{23} In Prouse, the United States Supreme Court employed this balancing test and held
that discretionary license and registration spot checks of automobiles constituted an
unreasonable search and seizure under the Fourth Amendment. See 440 U.S. at 663. The
Court found that the marginal contribution to highway safety through such discretionary

                                               6
stops did not outweigh the intrusion on individuals’ Fourth Amendment interests. See id. at
660. The Court’s concern centered on the lack of “an appropriate factual basis for suspicion
directed at a particular automobile” or the absence of “some other substantial and objective
standard or rule” for discerning which vehicle to stop out of the general pool of vehicles on
the roadways. Id. at 661. The case before us does not represent the “kind of standardless and
unconstrained discretion” that concerned the United States Supreme Court in Prouse. See
id.

{24} “Reasonable suspicion depends on the reliability and content of the information
possessed by the officers.” State v. Robbs, 2006-NMCA-061, ¶ 13, 139 N.M. 569, 136 P.3d
570. Information an officer accesses from a government database is objective in that it is not
subject to the officer’s bias, but it must also be reliable. See United States v. Esquivel-Rios,
725 F.3d 1231, 1236 (10th Cir. 2013). In the context of informants, for example, the United
States Supreme Court has emphasized that when “a tip has a relatively low degree of
reliability, more information will be required to establish the requisite quantum of
suspicion . . . .” White, 496 U.S. at 330.

{25} This is not a case where an officer made a stop solely on the basis that he had no
information indicating whether Defendant was operating a vehicle in compliance with the
law. Officer Rempe stopped the vehicle based on a report from the MVD records for the
vehicle, which under New Mexico law must be maintained for every registered vehicle, that
did not show compliance with the law and instead reflected an “unknown” compliance status
for the vehicle.

{26} Other jurisdictions have addressed analogous traffic stops based on suspected
noncompliance with financial responsibility laws where, unlike this case, the appellate
record contained no evidence of the statistical significance of an “unknown” compliance
status report. See, e.g., United States v. Cortez-Galaviz, 495 F.3d 1203, 1206, 1209 (10th Cir.
2007) (concluding that a database report of vehicle insurance status “not found” was
sufficient to establish reasonable suspicion to initiate a traffic stop in the absence of a
showing of unreliability of the database); State v. Dixson, 633 S.E.2d 636, 639 (Ga. Ct. App.
2006) (holding that a stop was not based on reasonable suspicion where there were “no facts
in the record indicating that a return of ‘unknown’ ma[de] it any more likely that a vehicle
[was] uninsured rather than fully insured”); Gonzalez-Gilando v. State, 306 S.W.3d 893, 897
(Tex. App. 2010) (declining to find reasonable suspicion without “evidence developing the
source of the information comprising the database, explaining what was meant when
insurance information was unavailable, explaining why such information would be
unavailable, illustrating the accuracy of the database, establishing the timeliness of the
information within the database, . . . and the like”).

{27} Under the approach of any of those jurisdictions, reasonable suspicion supported the
stop in this case. Not only did the defense present no evidence of unreliability of the MVD
database, as in Cortez-Galaviz, but the State developed the evidence, which Dixson and
Gonzales-Galindo called out as lacking, to demonstrate that reliance on the New Mexico

                                               7
MVD database report of an “unknown” compliance status provided a reasonable basis for
suspecting that Defendant’s vehicle was probably uninsured, as reflected in the findings of
the district court.

{28} In the absence of any evidence in a particular case that the records cannot be
reasonably relied on, we conclude that New Mexico’s comprehensive statutory and
regulatory scheme to maintain and make available to law enforcement up-to-date records of
financial responsibility compliance justifies an officer’s investigatory stop on the basis of
a determination that MVD records reflect an “unknown” compliance status. We therefore
agree with the approach taken by the Tenth Circuit in Cortez-Galaviz and would not place
the burden on the State to call witnesses in each case to establish the significance of the
“unknown” compliance status. Like the court in Cortez-Galaviz, we leave the door open to
proof in a future case that contemporaneous realities have materially changed the
reasonableness of using the MVD report for a traffic stop. See 495 F.3d at 1211 (basing the
holding on the record before the court “without expressing views on what [it] might
conclude if and when presented with a different record”).

{29} We also reject the Defendant’s argument that each individual officer making an
investigatory stop on the basis of an MVD report of “unknown” compliance status must
establish individual knowledge of the probabilities that status might reflect. That requirement
would result in a chaotic and uneven application of the law and would make the outcomes
of factually identical traffic stops vary in accordance with what each particular officer may
have learned or remembered about MVD internal practices.

{30} It was objectively reasonable for Officer Rempe to suspect Defendant was operating
an uninsured vehicle in violation of the law when the database indicated the compliance
status was unknown to the MVD. If Officer Rempe’s suspicion was particularized, the stop
for further investigation “to verify or quell that suspicion” was constitutionally justified.
Sewell, 2009-NMSC-033, ¶ 13.

2.     The officer’s reasonable suspicion was particularized to Defendant

{31} Not only must an officer have an objective basis for suspecting that criminal activity
is afoot, but the suspicion must also be particularized to the individual who is stopped.
United States v. Cortez, 449 U.S. 411, 417 (1981). “If a police officer lacks individualized
suspicion, the government’s interest in crime prevention will not outweigh the intrusion into
the individual’s privacy and the detention violates the Fourth Amendment.” City of Roswell
v. Hudson, 2007-NMCA-034, ¶ 18, 141 N.M. 261, 154 P.3d 76 (internal quotation marks
and citation omitted).

{32} Defendant argues that the statistical data Martinez provided to explain the MVD’s
designation of “unknown” compliance fails to support particularized suspicion that
Defendant, out of the group of operators of the vehicles that have an “unknown” compliance
status, was breaking the law. Relying on State v. Jones, 1992-NMCA-064, ¶ 14, 114 N.M.
8
147, 835 P.2d 863, Defendant contends that “[s]tatistical information regarding a group does
not give reasonable suspicion to stop a specific member of that group.” The Court of
Appeals similarly admonished against relying on general statistical probabilities to
objectively support particularized suspicion. See Yazzie, 2014-NMCA-108, ¶ 16.

{33} Reasonable suspicion engages probabilities. See New Jersey v. T.L.O., 469 U.S. 325,
346 (1985) (“[T]he requirement of reasonable suspicion is not a requirement of absolute
certainty: sufficient probability, not certainty, is the touchstone of reasonableness under the
Fourth Amendment.” (internal quotation marks and citation omitted)). This does not endorse
using general statistical probabilities or group characteristics to establish reasonable
suspicion for a stop. New Mexico courts have consistently concluded that “[g]uilt by
association and generalized suspicions are insufficient” to create reasonable suspicion for
a search or seizure. State v. Prince, 2004-NMCA-127, ¶ 17, 136 N.M. 521, 101 P.3d 332;
see also State v. Gage R., 2010-NMCA-104, ¶ 19, 149 N.M. 14, 243 P.3d 453 (recognizing
that “the Fourth Amendment demands more than a generalized probability” and concluding
that “the search of a group of students gathering at the ‘smoker’s corner,’ without reason to
suspect that any particular student is in possession of contraband, is not constitutionally
sound”).

{34} For example, in Jones the Court of Appeals held that mere association with a known
gang member and presence in an area known for gang activity, without more, was
insufficient to support reasonable suspicion that the particular defendant was engaged in
criminal conduct. See 1992-NMCA-064, ¶ 15. In Jones, officers stopped and searched the
defendant because he was dressed in gang attire and walking on a street in an area of known
gang activity with an avowed gang member. Id. ¶¶ 3-4. The Court of Appeals concluded that
“the officers’ initial stop of defendant was illegal,” reasoning that the officers “had only
generalized suspicions that a gang member, not specifically defendant, had committed a
litany of crimes . . . [, but] they had nothing connecting this individual defendant to a
particular crime or crimes, except the likelihood that he was a gang member.” Id. ¶¶ 14-15.

{35} The record before us does not represent the “sweeping and indiscriminate” law
enforcement actions that concerned the Court of Appeals in those cases. See Gage R., 2010-
NMCA-104, ¶ 19. Here, Officer Rempe had individualized, particularized suspicion that
Defendant did not have insurance on her specific vehicle based on the MVD file report of
an “unknown” compliance status for that vehicle. Officer Rempe entered the license plate
number of the car Defendant was driving into his MDT, which was linked to the MVD
database. The MVD database associated the specific license plate number entered with
information on the vehicle registered under that plate number. This information included
whether the vehicle was properly insured in compliance with the law. Upon receiving
information that the compliance status of the particular vehicle was unknown to the MVD,
it was reasonable for Officer Rempe to suspect that, unlike other cars on the roadway,
Defendant did not have the requisite proof of financial responsibility for the vehicle she was
driving.


                                              9
{36} Under the circumstances presented here, Officer Rempe was justified in his objective
and particularized belief that the MVD database maintained for the purpose of ensuring
compliance with the MFRA contained no information reflecting that the vehicle Defendant
was driving was insured. Officer Rempe then had reason “to pluck this needle from the
haystack of cars on the road for investigation of a possible insurance violation.” Cortez-
Galaviz, 495 F.3d at 1206. Accordingly, Officer Rempe’s investigatory stop complied with
the requirements of the Fourth Amendment to the United States Constitution.

B.     The Traffic Stop Was Supported by Reasonable Suspicion Under Article II,
       Section 10 of the New Mexico Constitution

{37} Having determined that the district court did not err in denying the suppression
motion under Fourth Amendment standards, we now address Defendant’s rights under the
New Mexico Constitution. The State contends that Defendant failed to preserve her state
constitutional claim. We need not address that matter because we conclude that the result
under the New Mexico Constitution is the same as under the United States Constitution.

{38} The controlling provision here is Article II, Section 10, which provides, “The people
shall be secure in their persons, papers, homes and effects, from unreasonable searches and
seizures.” Although we have interpreted Article II, Section 10 to provide broader protections
against unreasonable search and seizure than the Fourth Amendment in some contexts, see
Leyva, 2011-NMSC-009, ¶ 3, we have never interpreted the New Mexico Constitution to
require more than a reasonable suspicion that the law is being or has been broken to conduct
a temporary, investigatory traffic stop, see, e.g., Garcia, 2009-NMSC-046, ¶ 43
(“Investigatory detention is permissible when there is a reasonable and articulable suspicion
that the law is being or has been broken.” (internal quotation marks and citation omitted)).
We have defined and applied the reasonable suspicion standard in the same way when
conducting both Fourth Amendment and Article II, Section 10 analyses. See, e.g., Garcia,
2009-NMSC-046, ¶ 43 (defining reasonable suspicion in a state constitutional analysis as
a “particularized suspicion, based on all the circumstances[,] that a particular individual, the
one detained, is breaking, or has broken the law” (alteration in original) (quoting Jason L.,
2000-NMSC-018, ¶¶ 19-20 (analyzing reasonable suspicion under the Fourth Amendment))).

{39} Accordingly, we apply the same reasonable suspicion analysis to the investigatory
stop here under Article II, Section 10 as we did under the Fourth Amendment, and we hold
that under the circumstances the traffic stop did not violate the New Mexico Constitution.

IV.    CONCLUSION

{40} Because the MVD status report of an “unknown” compliance with statutory
requirements for motor vehicle liability insurance provided reasonable suspicion that the
particular vehicle Defendant was driving was uninsured in violation of the law, the
investigatory stop was justified under both the United States and New Mexico Constitutions.
We reverse the contrary opinion of the Court of Appeals and affirm the district court order

                                              10
denying Defendant’s motion to suppress.

{41}   IT IS SO ORDERED.

                                           ____________________________________
                                           CHARLES W. DANIELS, Chief Justice

WE CONCUR:

____________________________________
PETRA JIMENEZ MAES, Justice

____________________________________
EDWARD L. CHÁVEZ, Justice

____________________________________
BARBARA J. VIGIL, Justice

____________________________________
JUDITH K. NAKAMURA, Justice




                                          11